Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 700 and 925.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Label 300 is labeled as both a system/method and a block diagram in paragraph 0033.
The lines suppression calculation is defined as 3303 in paragraph 0034 instead of 330.
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 and 11 recite “detecting a the highway exit”, which has a superfluous “a” that should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was Specifically, it is unclear what “a same reference line” indicates, as no recitation of “same reference line” exists within the disclosure, and thus one of ordinary skill in the art may not be able to replicate the claimed invention without undue experimentation to determine what line is being compared to. 
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eagelberg (US20180120859A1), and further in view of Watanabe (US20170043772A1).
Regarding claim 1, Eagelberg teaches;
A vehicle trajectory system for a host vehicle (taught as a system for autonomous vehicle navigation, paragraph 0005), the system comprising an electronic controller (taught as a processing unit, paragraph 0051) configured to: 
receive image data from at least one camera mounted on the host vehicle (taught as an image capture device, such as a camera, to retrieve visual information, paragraph 0064), wherein a field of view of the image data (taught as image area 1006) include an operating lane (shown in Fig 10B as image area 1006) currently occupied by the host vehicle (shown as the image data in Fig 10b, which corresponds to the area shown in Fig 10A including the host vehicle), wherein the plurality of reported lines includes a first-side reported line along a first side of the host vehicle and a second-side reported line along a second side of the host vehicle, the second side being opposite the first side (taught as designating the lane markings as host left or host right based on the detected position, paragraph 0202, which inherently defines them as opposite of each other)
identify from the image data locations of a plurality of reported lines (taught as identifying lane marks, such as shown in Fig 10b lines 1004A and 1004B) relative to the host vehicle, wherein each reported line of the plurality of reported lines corresponds to a different actual lane marking line of a plurality of actual lane marking lines on a roadway surface [interpreted to mean that the vehicle identifies a plurality of lane marking lines] (taught as identifying lane markings, paragraph 0162, and associating the marking with a type such as merging or split lanes, paragraph 0163),  
detect a highway exit (taught as identifying highway exits, paragraph 0118) on the second side of the host vehicle based at least in part on an analysis of the plurality of reported lines (taught as analyzing a split in a lane to determine an exit lane, paragraph 0157); 
taught as determining a navigational action for the host vehicle based on the lane markings, which is based on the derived information, paragraph 0134, which considers detected features such as highway exits, paragraph 0148) based on a lane defined by the first-side reported line and the mirrored line when a highway exit is detected on the second side of the host vehicle (taught as performing autonomous control of the vehicle with certain navigational action, considering the detected information, paragraphs 0134-0135); and 
determine the planned trajectory for the host vehicle (taught as determining a navigational action for the host vehicle based on the lane markings, which is based on the derived information, paragraph 0134) based on a lane defined by the first-side reported line and the second-side reported line when a highway exit is not detected on the second side of the host vehicle (taught as performing autonomous control of the vehicle with certain navigational action, considering the detected information, paragraphs 0134-0135).  
While Eagelberg does not explicitly teach “based on a lane defined by the first-side reported line and the mirrored line when a highway exit is detected on the second side of the host vehicle”, or “based on a lane defined by the first-side reported line and the second-side reported line when a highway exit is not detected on the second side of the host vehicle” [emphasis added], Eagelberg does teach detecting lane lines on either side of the vehicle (paragraph 0137), and labeling the lane markings as “host left” or “host right” (paragraph 0202). It would be obvious to one of ordinary skill in the art to specifically designate/differentiate the sides of the vehicle in order to more accurately navigate (e.g a left highway exit vs a right highway exit).
However, Eagelberg does not explicitly teach; define a mirrored line along the second side of the host vehicle in response to detecting a the highway exit on the second side of the host vehicle, wherein a shape of the mirrored line is determined based at least in part on a shape of the first-side reported line; 
Watanabe teaches; define a mirrored line along the second side of the host vehicle (taught as defining a lane width based on an actual lane line, paragraph 0038) in response to detecting a the highway exit on the second side of the host vehicle (taught as detecting a transition of state regarding the lane lines, paragraph 0038), wherein a shape of the mirrored line is determined based at least in part on a shape of the first-side reported line (taught as using the lane width determined to adjust the vehicle position, paragraph 0038, which would use the shape of the detected line, such as what’s shown in Fig 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane line mirroring as taught by Watanabe in the system taught by Eagelberg in order to improve vehicle control. As taught by Watanabe, determining the state of lane line transitions aids in steering assistance/automation and increases the comfort level of drivers (paragraphs 0005-0007).

Regarding claim 2, Eagelberg as modified by Watanabe teaches;
The vehicle trajectory system of claim 1 (see claim 1 rejection). Eagelberg further teaches; wherein the electronic controller is further configured to determine a target lane width based on a previously detected distance between the first-side reported line and a second-side reported line (taught as estimating a lane width in determining the polynomials of lane markings/lane offset, paragraph 0139). However, Eagelberg does not explicitly teach; wherein the electronic controller is configured to define the mirrored line by duplicating the shape of the first-side reported line and positioning the duplicated shape along the second side of the host vehicle positioned at a distance from the first-side reported line equal to the target lane width.  
Watanabe teaches; and wherein the electronic controller is configured to define the mirrored line by duplicating the shape of the first-side reported line and positioning the duplicated shape along taught as defining the lane based on a determined lane width from the lane line, such as shown in fig 5, where the virtual lane line is assumed based on the detected lane line, paragraph 0026) .  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane line mirroring as taught by Watanabe in the system taught by Eagelberg in order to improve vehicle control. As taught by Watanabe, determining the state of lane line transitions aids in steering assistance/automation and increases the comfort level of drivers (paragraphs 0005-0007).

Regarding claim 3, Eagelberg as modified by Watanabe teaches;
The vehicle trajectory system of claim 1 (see claim 1 rejection). However, Eagelberg does not explicitly define; wherein the first side of the host vehicle is a left side of the host vehicle and the second side of the host vehicle is a right side of the host vehicle.  
While Eagelberg does not explicitly define a first side as left and a second side as right, Eagelberg does teach detecting the host left and host right lane markings around the vehicle (paragraph 0202). Choosing whether left is considered the first or second side is merely a design choice, relevant to which driving environment one would be in [e.g left is the primary exit direction in countries that drive on the left side of the road, while right is the primary exit direction in countries that drive on the right side of the road] . 

Regarding claim 4, Eagelberg as modified by Watanabe teaches;
see claim 1 rejection). However, Eagelberg does not explicitly define; wherein the first side of the host vehicle is a right side of the host vehicle and the second side of the host vehicle is a left side of the host vehicle.  
While Eagelberg does not explicitly define a first side as right and a second side as left, Eagelberg does teach detecting the host left and host right lane markings around the vehicle (paragraph 0202). Choosing whether left is considered the first or second side is merely a design choice, relevant to which driving environment one would be in [e.g left is the primary exit direction in countries that drive on the left side of the road, while right is the primary exit direction in countries that drive on the right side of the road]. 
 
Regarding claim 5, Eagelberg as modified by Watanabe teaches;
The vehicle trajectory system of claim 1 (see claim 1 rejection), wherein the electronic controller (taught as a processing unit, paragraph 0051) is configured to detect the highway exit (taught as detecting lane splits including exit lanes, paragraph 0169) on the second side of the host vehicle based at least in part on the analysis of the plurality of reported lines (taught as detecting lateral distances between lane markings relative to the host vehicle, paragraph 0184) by: 
determining a first value indicative of a distance between the host vehicle and the first-side reported line (taught as determining a lateral distance A, paragraph 0184); 
determining a second value indicative of a distance between the host vehicle and the second-side reported line (taught as determining a lateral distance B, paragraph 0184); and 
detecting the highway exit on the second side of the host vehicle in response to determining that the distance between the host vehicle and the second-side reported line is increasing at a greater rate than the distance between the host vehicle and the first-side reported line (taught as detecting a lane split when the lateral spacing or distance between lane lines increases, paragraphs 0184 and 0232).  

Regarding claim 6, Eagelberg as modified by Watanabe teaches;
The vehicle trajectory system of claim 1 (see claim 1 rejection), wherein the electronic controller is configured to detect the highway exit on the second side of the host vehicle based at least in part on the analysis of the plurality of reported lines (taught as detecting lane splits including exit lanes, paragraph 0169) by: 
identifying a location of a target vehicle (taught as a target vehicle, paragraph 0160) operating on the roadway surface based on radar data received by the electronic controller from at least one radar sensor (taught as using radar for sensory information of the environment, paragraph 0059); 
determining a first angle indicative of trajectory of the target vehicle (taught as determining characteristics of the target vehicle, including angles relative to lane markings, paragraph 0192); 
determining a second angle indicative of the second-side reported line (taught as determining characteristics of the lane markings relative to other lane marks, paragraph 0186; while not explicitly using an angle relative to the host vehicle as claimed, using a different reference frame would be an obvious variation to one of ordinary skill in the art); and 
detecting the highway exit on the second side of the host vehicle in response to determining that a difference between the first angle and the second angle exceeds a defined tolerance threshold (taught as defining a lane split based on detecting the lateral distance between lane markings increasing, implicitly a threshold >0, paragraph 0185; defining the lateral distance as an angle would be obvious to one of ordinary skill in the art based on simple mathematical translation in trigonometry).  


Regarding claim 7, Eagelberg as modified by Watanabe teaches;
The vehicle trajectory system of claim 6 (see claim 6 rejection), wherein the first angle is indicative of an angle of the trajectory of the target vehicle relative to a current trajectory of the host vehicle (taught as determining characteristics of the target vehicle, including angles relative to lane markings, paragraph 0192; while not using an angle relative to the host vehicle as claimed, using a different reference frame would be an obvious variation to one of ordinary skill in the art), and wherein the second angle is indicative of an angle of the second-side reported line relative to the current trajectory of the host vehicle (taught as determining characteristics of the lane markings relative to other lane marks, paragraph 0186; while not using an angle relative to the host vehicle as claimed, using a different reference frame would be an obvious variation to one of ordinary skill in the art).   

Regarding claim 8, Eagelberg as modified by Watanabe teaches;
The vehicle trajectory system of claim 1 (see claim 1 rejection), wherein the electronic controller is configured to detect the highway exit on the second side of the host vehicle based at least in part on the analysis of the plurality of reported lines (taught as detecting lane splits including exit lanes, paragraph 0169) by: 
identifying a location of a target vehicle operating on the roadway surface (taught as determining characteristics of the target vehicle, including position, paragraph 0192); 
determining a first value indicative of a lateral distance between the target vehicle and the first-side reported line (taught as determining relative motion of the target vehicle to the lane mark, paragraph 0192);  Page 24 of 30Attorney Docket No. 022896-3171-USO2 (R382757 CC) 
taught as determining relative motion of the target vehicle to the lane mark, paragraph 0192; which can include multiple lane marks); and 
detecting the highway exit on the second side of the host vehicle in response to determining that the second value is increasing at a greater rate than the first value (taught as determining a projected trajectory based on the lane markings relative to the target vehicle, paragraph 0246).  

Regarding claim 9, Eagelberg as modified by Watanabe teaches;
The vehicle trajectory system of claim 1 (see claim 1 rejection), wherein the electronic controller is configured to detect the highway exit on the second side of the host vehicle based at least in part on the analysis of the plurality of reported lines (taught as detecting lane splits including exit lanes, paragraph 0169) by: 
determining, for each reported line of the plurality of reported lines, an angle of the reported line relative to a same reference line [due to the undefined nature of “a same reference line”, the examiner is interpreting it to be any line, such as a line defined by a lane marking] (taught as detecting the angle of lane markings, paragraph 0185); and 
detecting the highway exit on the second side of the host vehicle in response to determining that the angle of the second-side reported line deviates from the angle for each of the other reported lines relative to the same reference line (taught as defining a lane split based on detecting the lateral distance between lane markings increasing, implicitly a threshold >0, paragraph 0185; defining the lateral distance as an angle would be obvious to one of ordinary skill in the art based on simple mathematical translation in trigonometry).  

Regarding claim 10, Eagelberg as modified by Watanabe teaches;
see claim 1 rejection). Eagelberg further teaches; wherein the electronic controller is further configured to apply a plurality of different exit detection methods based on the plurality of reported lines (taught as detecting lane splits, paragraph 0180), and wherein the electronic controller is configured to detect the highway exit on the second side of the host vehicle based on output from each of the plurality of different exit detection methods (taught as detecting lane splits based on lane marking lateral distances, such as paragraph 0184, and a lane mark type, paragraph 0191).

Regarding claims 11-20, it has been determined that no further limitations exist apart from those addressed in claims 1-10. Therefore, claims 11-20 are rejected under the same rationale as claims 1-10 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further lane marking detection and classification; US20200089224A1, US20160176341A1
For further lane marking navigation and adjusting to missing markers; US20190111922A1, US20190094880A1, US20160012298A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662